Case 1:20-cv-21746-FAM Document 60 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 20-21746-CIV-MORENO

  NATIONAL EQUESTRIAN LEAGUE, LLC
  and JUMPING CLASH, S.L.,

                 Plaintiffs,
  vs.

  KEEAN WHITE, ANGELSTONE FARMS,
  INC., MORRISEY MANAGEMENT GROUP,
  LLC, and MAJOR LEAGUE SHOW
  JUMPING LLC,

              Defendants.
  _________________________________________/

         ORDER ADOPTING MAGISTRATE JUDGE GOODMAN’S REPORT AND
                           RECOMMENDATION

         THE MATTER was referred to the Honorable Jonathan Goodman, United States

  Magistrate Judge, for a Report and Recommendation on Defendants' Motions to Dismiss, filed

  on March 5, 2021. The Magistrate Judge filed a Report and Recommendation (D.E. 50) on May

  26, 2021. The Court has reviewed the entire file and record. The Court has made a de novo

  review of the issues and notes that no objections have been filed, and the time for doing so has

  now passed. Being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Jonathan Goodman’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Defendants' Motions to Dismiss is DENIED in large part as set forth

  in the Report and Recommendation. The Court grants the Defendants’ motion to dismiss as

  follows: (1) striking Plaintiffs’ requests for disgorgement of profits in their breach of contract

  claims; (2) striking Plaintiffs’ request for damages other than actual damages, infringer profits,
Case 1:20-cv-21746-FAM Document 60 Entered on FLSD Docket 06/14/2021 Page 2 of 2




  and costs for copyright infringement in Count XIII; and (3) striking Plaintiffs’ request for

  damages other than actual damages, plus attorney’s fees and court costs for the FDUTPA claim.

  It is also

          ADJUDGED that Plaintiffs file a Second Amended Complaint by June 18, 2021 and

  Defendants shall substantively answer all counts by June 25, 2021.

          DONE AND ORDERED in Chambers at Miami, Florida, this 14th of June 2021.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Jonathan Goodman

  Counsel of Record




                                                 2
